Citation Nr: 0840184	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for chronic fatigue syndrome ("CFS").

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for multiple arthralgia of the knees, shoulders, 
ankles and back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to October 
1993

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran's claim for 
service connection for CFS, and assigned a 10 percent 
evaluation effective February 18, 1997, and granted the 
veteran's claim for service connection for multiple 
arthralgia of the knees, shoulders, ankles and back, and 
assigned a 20 percent evaluation effective February 18, 1997.  
The veteran appealed the assigned ratings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is a combat veteran who served during the 
Persian Gulf War.  In his initial application for 
compensation, he claimed service connection for several 
undiagnosed conditions related to his Persian Gulf War 
service, including recurring rashes, sore joints, fatigue and 
nervousness.  (See VA Form 526, February 1997; letter from 
veteran, October 1998.)  In October 2002, he was awarded 
service connection for CFR and multiple arthralgias 
(characterized as sore joints, but awarded under the schedule 
of ratings for the musculoskeletal system).  In September 
2003, the veteran submitted a Notice of Disagreement as to 
his initial rating, and now continues to seek a higher 
initial evaluation for his disabilities.  

Review of the claims folder shows that the evidence of record 
is not sufficient upon which to base a decision.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), states that VA has a duty to 
assist claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  The 
VA duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on a claim.  See 38 C.F.R. § 3.159(c) (4).  

In this case, the most recent VA joints examination, and the 
most recent VA general medical examination were conducted in 
May 1997.  Additionally, the veteran submitted a December 
1998 report from a private physical examination he underwent 
as part of a Persian Gulf War illness research study.  (See 
Georgetown University Medical Center record, December 1998.)  
These examinations, which were conducted over 10 years ago, 
clearly lack sufficient probative value in determining the 
current level of disability experienced by the veteran.  
Further, it is important to note that the veteran's June 2007 
VA mental examination, which included discussion of his CFS, 
was conducted without the presence of the claims file.  Given 
the foregoing and because the veteran has stated the his CFS 
and multiple arthralgia of the knees, shoulders, ankles and 
back have worsened over the past 10 years, the Board finds 
that an additional disability evaluation examination is 
necessary in order to ascertain the current severity of the 
veteran's disorders.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).

In addition to the foregoing, the Board notes that the 
veteran reported at his June 2007 VA examination that he had 
tried medications to treat his CFS, but that he had 
experienced no improvement.  The statement suggests that the 
veteran may be receiving ongoing treatment for his CFS and/or 
multiple arthralgia of the knees, shoulders, ankles and back.  
A request for records should therefore be made.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide the names of all VA and non-VA 
health care providers who have treated him 
for his CFS and/or multiple arthralgia of 
the knees, shoulders, ankles and back 
since service discharge.  The identified 
records should then be obtained.  Any 
negative response received in conjuncture 
with a records request should be included 
with the claims file.

2.  Schedule the veteran for an 
appropriate VA examination, to include a 
complete physical examination, in order to 
determine the current severity of his 
service-connected chronic fatigue syndrome 
("CFS") and multiple arthralgias of the 
knees, shoulders, ankles and back.  Any 
tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination, and the examiner 
must note that the claims folder has been 
reviewed.  The examiner should 
specifically discuss whether and to what 
extent the veteran's CFS restricts his 
routine daily activities, and/or whether 
his disability results in periods of 
incapacitation of at least two weeks total 
duration per year.  Similarly, the 
examiner should discuss how the veteran's 
arthralgia impacts his daily activities, 
and set forth range of motion studies for 
the veteran's knees, shoulders, ankles and 
back, and identify any objective evidence 
of pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  Any and all 
opinions must be accompanied by a complete 
rationale.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

